Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se une el
Juez Asociado Señor Hernández Denton.
HH
El 22 de julio de 1982, José Cruz Ayala y Yolanda Rivera Pérez otorgaron capitulaciones matrimoniales.(1) En ellas *60expresaron su clara intención de “que su matrimonio no est[uviera\ sujerto [sic] al régimen de la sociedad legal de bienes gananciales provista [sic] en el Código Civil de Puerto Rico, ni sus bienes presentes o futuros”. Consigna-ron, además, su deseo de “mantener separadamente la pro-piedad y administración de todos sus respectivos bienes presentes y futuros”. (Énfasis suplido.) Apéndice, Exhibit I, pág. 1. Dos (2) días después —el 24— contrajeron nupcias.
El 13 de marzo de 1984, los esposos Cruz-Rivera com-praron, mediante una escritura pública,(2) un apartamento en el Condominio Solimar, en Mayagüez. Aunque ambos comparecieron en la escritura, la totalidad del pronto y, subsiguientemente, los pagos mensuales de la hipoteca y de las cuotas de mantenimiento fueron satisfechas con el dinero exclusivo del señor Cruz Ayala. T.E., págs. 16 y 78.
Años más tarde, el señor Cruz Ayala se marchó del ho-gar conyugal y le dejó una carta a la señora Rivera Pérez de 1ro de junio de 1988.(3) En ella le decía: “[v]ete al abo-gado para diborciarnos [sic]... quédate con el apartamento no lo quiero por favor esto es firme”; también “quédate con el carro nuevo para ti”.
El 29 de junio de 1990 quedó disuelto el matrimonio por sentencia final y firme del Tribunal Superior, Sala de Mayagüez. Poco después, el 17 de agosto, el señor Cruz Ayala presentó una demanda sobre división de comunidad de bienes. Alegó, en síntesis, que al no existir una sociedad de gananciales, y habiendo ambos comprado como condó-mines el apartamento en Mayagüez, existía sobre éste una comunidad.
En su contestación, la señora Rivera Pérez negó esa contención. Adujo que el régimen en su matrimonio fue la *61sociedad legal de gananciales. Solicitó su liquidación con-forme a las disposiciones legales referentes al régimen ganancial.(4)
En la vista en sus méritos se presentó la prueba testifical y documental.(5) Oportunamente, el 24 de enero de 1994 el ilustrado tribunal de instancia (Hon. Carlos Q. Ra-mírez Ríos, Juez) dictó la sentencia y determinó que el apartamento “pertenecía única y exclusivamente al de-mandante José Cruz Ayala”.(6) Apéndice, Exhibit 11, pág. *6255. Con vista a unas incompatibilidades esenciales insub-sanables y admisiones propias, no le merecieron credibili-dad alguna las alegaciones y el testimonio de la señora Rivera Pérez.(7) No conforme, acudió ante nos.(8)
HH 1 — H
No tiene razón la señora Rivera Pérez al invocar Umpierre v. Torres Díaz, supra. Las situaciones fácticas son claramente distinguibles. Allí se otorgaron unas capitula-ciones matrimoniales que identificaban los bienes que apor-tarían al matrimonio, le asignaron un valor en caso de una disolución y establecieron que cada cónyuge podría dispo-ner de ellos y entrar en negocios sin el consenso del otro. Ahora bien, distinto de los esposos Cruz-Rivera, los Umpie-rre-Torres no rechazaron expresamente el régimen de la so-ciedad de bienes gananciales.
*63Ante esos hechos peculiares resolvimos que las actuacio-nes de los cónyuges Umpierre-Torres, al posteriormente comportarse y hacer negocios como si estuvieran bajo el régimen ganancial, “no conStitu[ían] variaciones de las ca-pitulaciones matrimoniales otorgadas por ellos”. Umpierre v. Torres Díaz, 114 D.P.R. 449, 461 (1983). En consecuen-cia, reconocimos que habían desarrollado su actividad eco-nómica durante el matrimonio bajo el régimen de la socie-dad legal de gananciales.
Esta distinción es crucial y decisiva. Es suficiente para resolver que el primer señalamiento de error no fue cometido. Para intentar superar este escollo se discute y aplica infructuosamente Domínguez Maldonado v. E.L.A., 137 D.P.R. 954 (1995).
En Domínguez Maldonado v. E.L.A., supra, pág. 957, la opinión mayoritaria expuso que en las capitulaciones ma-trimoniales las partes acordaron “ ‘que no rija la sociedad económica de gananciales en el matrimonio a celebrarse entre ellos Sin embargo, no indicaron bajo cuál régi-men económico se regirían una vez contraído el matri-monio”. (Énfasis suplido.) Concluyó entonces que, aunque los cónyuges hubieran actuado como si existiera el régimen ganancial, éste no surgió. Lo “contrario sería variar juris-prudencialmente la doctrina de la inmutabilidad de las ca-pitulaciones matrimoniales”. Reconocieron que pudo haber existido una comunidad de bienes entre los cónyuges y de-volvieron el caso al tribunal de instancia para que deter-minase sobre su existencia.
Ante ese curso decisorio disentimos,(9) por entender que las capitulaciones eran deficientes, pues no precisaban las reglas que gobernarían la relación conyugal. A falta de ca-pitulaciones válidas, debió regir la sociedad de bienes gananciales.
En el caso ante nos, los novios Cruz-Rivera inequívoca-mente rechazaron el régimen ganancial y escogieron el ré-*64gimen de separación de bienes. En recta compatibilidad doctrinal, no aplican Umpierre v. Torres Díaz, supra, ni Domínguez Maldonado v. E.L.A., supra.
r — H HH
Aclarado estos extremos, es evidente que el matrimonio Cruz-Rivera se rigió por el régimen de separación de bienes. Se trata de una realidad no susceptible de ser cam-biada por una interpretación judicial. El Art. 1327 del Código Civil, 31 L.P.R.A. sec. 3711, visualiza dos (2) maneras de nacer el régimen de separación: por declaración expresa en capitulaciones matrimoniales o por providencia judicial.(10) Aquí ambos lo pactaron voluntariamente antes del matrimonio.(11) La filosofía del régimen de separación es que cada cónyuge conserve la propiedad, la administra-ción, el disfrute y la disposición de los bienes que tuviese al momento de comenzarlo y los que después adquiera por cualquier título. M. Albaladejo, Curso de Derecho Civil, 6ta ed., Barcelona, Ed. Bosch, 1994, pág. 196; D. Espín Cánovas, El nuevo derecho de familia español, Madrid, Ed. Reus, 1982, pág. 185; M. Albaladejo, Compendio de Derecho Civil, 3ra ed., Barcelona, Ed. Bosch, 1976, pág. 533. Advertimos, sin embargo, que aunque nuestro código reco-noce este régimen económico, nada dispone sobre las reglas que han de seguirse para atender las cargas del matrimo-nio ni para disponer los bienes o su liquidación. Las partes están en libertad de pactar estas reglas en sus capitulacio-nes matrimoniales.
*65Según expusimos, los esposos Cruz-Rivera convinieron expresamente mantener separados todos sus bienes pre-sentes —existentes al momento de celebrarse el matrimo-nio— y los futuros adquiridos durante el matrimonio por cualquier título. Ahora bien, nada pactaron sobre las nor-mas que se han de seguir sobre cargas, disposición y liqui-dación de bienes.
IV
La vigencia del régimen de separación no excluye que los esposos adquieran un bien en común. Al comparecer los esposos Cruz-Rivera en la escritura de compraventa del apartamento en el Condominio Solimar, constituyeron una comunidad ordinaria entre ambos. Como dice Albaladejo, op. cit, pág. 196, existe el régimen de separación “[s]i los esposos adquieren conjuntamente algún bien o derecho [que] se entiende que les pertenece, en principio, en proin-diviso ordinario”. (Enfasis suplido.) Por su parte, Espín, op. cit., pág. 186, sostiene “que si no es posible acreditar a cu[á]l de los cónyuges pertenece algún bien, corresponde a ambos por mitad. Comunidad ordinaria, por cuotas, sobre cada bien o derecho que en esta situación se halle y a la que se aplica, por tanto, el régimen general del Código”. (Énfasis suplido.)(12)
Vemos, pues, que en cuanto a la liquidación de dicho apartamento, aplica el régimen general del código sobre la comunidad ordinaria de bienes. Establece que, a falta de prueba sobre las porciones correspondientes a cada partí-cipe, se presumirán iguales. Art. 327 del Código Civil, 31 *66L.P.R.A. sec. 1272. Sin embargo, esa no es la situación de autos. Evaluada la transcripción de evidencia, la prueba documental y los alegatos de las partes, forzoso es concluir que, a la luz de la doctrina vigente, la señora Rivera Pérez no tiene participación alguna en la comunidad.
Primero, es un dato no contradicho que la totalidad del pronto, los pagos mensuales de hipoteca y el manteni-miento siempre los hizo de su propio peculio el señor Cruz Ayala. Nunca hubo aportación pecuniaria alguna de la se-ñora Rivera Pérez.(13)
A estos efectos nos dice Lacruz Berdejo que “[t]eórica-*67mente la circunstancia de que el patrimonio de ambos es-posos esté separado no excluye la adquisición de cosas en común', prácticamente así se presumirá, por de pronto, en cuánto a los elementos de la economía doméstica y familiar que en común se poseen, y que han sido adquiridos sin especificar quién es el cónyuge que suministra los medios: para que sean de un cónyuge es preciso probar que fue él quién suministro el dinero”. (Enfasis suplido.)(14) J.L. Lacruz Berdejo y F. Sancho Rebullida, Derecho de Familia, 3ra ed., Barcelona, Ed. Bosch, 1978, Vol. I, pág. 533.
Segundo, conforme a la prueba, el trabajo realizado por la señora Rivera Pérez en el negocio del señor Cruz Ayala, sus gestiones y ayudas que como esposa hizo para beneficio de éste, y su colaboración como ama de casa, no pueden considerarse extraordinarias, según las circunstancias tác-ticas presentes; por ende, no son susceptibles de estimarse o abonarse como participación suya en la comunidad sobre el apartamento.
De entrada, recalcamos que nuestro Código Civil im-pone, bajo cualquiera que sea el régimen que rija el matri-monio, un deber de mutua ayuda y socorro éntre los cónyuges.(15) Estos conceptos —mutua ayuda y socorro— han sido precisados en la doctrina española. Visitémosla.
No se debate que los novios pueden pactar libremente el régimen económico que habrá de regir su matrimonio. Sin embargo, según expone Albaladejo, op. cit., pág. 148, “hay *68ciertos preceptos legales relativos a las relaciones patrimo-niales de los cónyuges que se aplican sea cualquiera el ré-gimen que las rija”. Estos preceptos —denominados régi-men matrimonial primario— no son otro régimen junto al de gananciales, separación o participación, sino normas de aplicación común en todos los regímenes. Id.
Entre otras cosas, el régimen matrimonial primario trata del levantamiento de las cargas del matrimonio. Car-gas del matrimonio son “los gastos que hagan los cónyuges en común para subvenir a sus necesidades ... [y] cuales-quiera otros que, a tenor de su posición, pesen sobre la familia o simplemente sobre las personas que son sus componentes”. Albaladejo, op. cit., pág. 148.(16) Éstas “han de soportarse [sic] con ... todos los bienes del matrimonio que sea necesario, se trate de comunes de los esposos o de privativos de uno solo, de forma que mientras haya un bien, aunque sea particular, de alguno de aquellos, deberá ser aplicado a levantar cualquier carga del matrimonio que esté sin atender”. Íd., págs. 149-150.
Por lo tanto, las contribuciones que haga un cónyuge para beneficio de ambos o del otro serán consideradas como su aportación a la liberación de las cargas matrimoniales. Ahora bien, reconocemos la realidad de que este deber ha-bitualmente se traduce, sin menoscabar los principios de igualdad de los sexos y de los cónyuges, mediante la asis-tencia que la mujer brinda tradicionalmente, con el cui-dado de la familia y el mantenimiento del hogar.
*69A estos efectos, en el ámbito de los alimentos, en Mundo v. Cervoni, 115 D.P.R. 422 (1984), determinamos que la labor y energía realizada por la mujer al preparar y servir la comida familiar, mantener la casa limpia y ordenada, y llevar los niños a la escuela y al médico, equivalían a su aportación en el deber solidario de ayuda recíproca de am-bos cónyuges, y con el sostenimiento de la familia y de cualquiera de los cónyuges.(17) Nada obsta que, como norma general, el trabajo de la casa se considere una clara aportación a las cargas del matrimonio.(18)
El deber de socorro y ayuda mutua entre cónyuges puede traducirse también “en la obligación de cada esposo de asistir al otro en su negocio o profesión, colaborando por él en la medida que exigen las circunstancias personales, *70familiares y económicas de la familia”. Lacruz Berdejo, op. cit, pág. 140. Con mayor especificidad nos ilustra:
Si el régimen es de separación absoluta, la colaboración del cónyuge no titular [en el negocio del otro] puede ser contada como una “contribución indirecta a las cargas del matrimonio”, o sea, a través de los beneficios que produzca la empresa o profesión de su consorte. Pero una aportación de trabajo a dicha empresa o profesión fuera de la medida requerida por el deber de ayuda mutua y el de contribuir debería permitir al colaborador reclamar una retribución. Piénsese, por ejemplo, en que tenga un comercio el marido cuya mujer desempeña los quehaceres domésticos y todavía contribuye a los gastos comu-nes con las rentas de unos pisos de su propiedad que ella administra. La colaboración de ésta en el comercio podría inter-pretarse como cumplimiento del deber de socorro si se produce esporádicamente en temporadas o momentos de agobio, pero prestada de modo continuo y en jornada normal supondría más bien un contrato tácito de trabajo. El caso es más apremiante cuando el cónyuge, para prestar la ayuda en cuestión, ha re-nunciado a una colocación o empleo. En la doctrina alemana la solución se hace depender de si se ha excedido o no la medida de la “colaboración usual”, apuntando unos autores en caso afir-mativo a la relación de trabajo, y otros al contrato de sociedad. (Énfasis suplido.) íd., pág. 141.
En otras palabras, de ordinario, la aportación de la ac-tividad de un cónyuge en el negocio del otro se calificará como una prestación gratuita o expresión de la mutua ayuda debida entre los cónyuges, excepto cuando exceda lo razonable. Quien más allá de esa medida de razonabilidad convierta al cónyuge en su empleado, se expone a las con-secuencias de tener que retribuirlas como aportaciones en colaboración.
Bajo este prisma, no se discute que la señora Rivera Pérez realizó un trabajo para el hogar conyugal.(19) Tam-bién lo hizo en el negocio del señor Cruz Ayala. Ahora bien, de su deposición en evidencia surge que el señor Cruz *71Ayala la remuneraba y pagaba un sueldo regular semanal por sus gestiones en el negocio.(20) Más aún, él sostenía exclusivamente las cargas económicas del matrimonio, ya que satisfacía y pagaba todos los gastos diarios de la casa, luz, agua, comida, y cubría además los gastos personales de ella. Además, la señora Rivera Pérez, luego de casarse, re-nunció voluntariamente a su trabajo como asistente del Dr. Carlos Matos,(21) para conveniencia del matrimonio. Res-pondió así al deber expreso de socorro y cooperación mutua entre cónyuges(22)
*72Conforme a estos hechos no contradichos, la colaborá-ción de la señora Rivera Pérez en el hogar conyugal y en el negocio del señor Cruz Ayala deben considerarse como su aportación a las cargas del matrimonio. Más allá de su sueldo regular recibido por su labor en el negocio del ma-rido, no amerita una retribución. Difícilmente podemos ca-racterizarla como equivalente a una aportación a la comu-nidad ordinaria sobre el apartamento en el Condominio Solimar. Recalcamos, el señor Cruz Ayala lo pagó completo, satisfacía todos los gastos del hogar y cubría los gastos y las necesidades personales de la señora Rivera Pérez. Ade-*73más, en cuanto al negocio, le pagaba regularmente a ella un sueldo semanal.
V
Esta conclusión no dejaría huérfana a la señora Rivera Pérez de remedio.(23) Su dedicación al hogar y su colabora-ción en la empresa comercial de su esposo son criterios que se han de considerar en cuanto a su posible derecho a los alimentos postdivorcio, al amparo del Art. 109 del Código Civil, según enmendado por la Ley Núm. 25 de 16 de febrero de 1995 (31 L.P.R.A. sec. 385). Díaz v. Alcalá, 140 D.P.R. 959 (1996).
De vigencia inmediata, su texto nuevo modifica sustan-cial y significativamente el alcance y la visión legislativa de la pensión posídivorcio. Dispone lo siguiente:
Si decretado el divorcio por cualesquiera de las causales que establece el [Art. 96 de este código,] cualesquiera de los ex cón-yuges no cuenta con suficientes medios para vivir, el Tribunal Superior podrá asignarle alimentos discrecionales de los ingre-sos, rentas, sueldos o bienes que sean de la propiedad del otro cónyuge.
El Tribunal concederá los alimentos a que se refiere el pá-rrafo anterior, teniendo e cuenta, entre otras, las siguientes circunstancias:
(a) Los acuerdos a que hubiesen llegado los ex cónyuges.
(b) La edad y el estado de salud.
(c) La calificación profesional y las probabilidades de acceso a un empleo.
(d) La dedicación pasada y futura a la familia.
(e) La colaboración con su trabajo en las actividades mercan-tiles, industriales o profesionales del otro cónyuge.
(f) La duración del matrimonio y de la convivencia conyugal.
*74(g) El caudal y medios económicos y las necesidades de uno y otro cónyuge.
(h) Cualquier otro factor que considere apropiado dentro de las circunstancias del caso. 31 L.P.R.A. sec. 385.
VI
Finalmente, resolvemos que la mera comparecencia de ambos cónyuges en la escritura de compraventa del apar-tamento en el Condominio Solimar —sin la señora Rivera Pérez haber hecho en ese momento o después aportación económica alguna— no constituye donación válida de par-ticipación en el inmueble; tampoco lo hace la Carta de 1ro de junio de 1988 del señor Cruz Ayala.
Las donaciones entre cónyuges están expresamente pro-hibidas, excepto cuando sean regalos módicos en ocasiones de regocijo para la familia.(24) Esta limitación estatutaria es suficiente para percatarnos de que la alegada dona-ción(25) del apartamento valorado en $35,129.10,(26) no es *75un regalo módico y, ciertamente, no se hizo en ocasión de regocijo para la familia.
Confirmaríamos la sentencia recurrida.

 Escritura Núm. 25 ante el notario Manuel Cruz Soto. Se presentó como prueba una certificación acreditativa de que dicho notario incluyó esta escritura en su Informe sobre el índice Notarial de 26 de julio de 1982. Avalamos la determina-*60ción del tribunal de instancia sobre su validez.


 Escritura Núm. 17 sobre compraventa suscrita ante el notario Rigoberto Martínez Cruz. Aparecen como propietarios vendedores el Sr. Ramón E. González Tizol y su esposa, la Sra. Socorro Díaz Ristoruci; como compradores, los esposos Cruz-Rivera.


 Exhibit A, ambas partes, quienes estipularon que se redactó en esa fecha.


 En la sentencia mayoritaria de este Tribunal se descartan arbitrariamente, sin análisis, las determinaciones de hecho del foro de instancia, que están formula-das a base, según veremos, de la credibilidad merecida a los testigos y en un examen integral de toda la prueba documental.


 Se ignora así la abundante prueba. Se presentó una escritura sobre compra-venta, en la cual ambos aparecen como compradores de un terreno en el barrio Sábalos de Mayagüez. En esta escritura el notario aclara que el comprador lo es Manantiales Supermarket, Inc., representada por José Cruz Ayala y no por los espo-sos Cruz Ayala y Rivera Pérez. Se presentó, además, un contrato de prenda y garan-tía continua con el Banco de Ahorro F.S.B. en el que aparecen como deudores Ma-nantiales Supermarket, Inc., José Cruz Ayala y Yolanda Rivera Pérez.
Aparte de ésta, se presentó la escritura de capitulaciones matrimoniales; una copia de la sentencia de divorcio de José Cruz Ayala y Providencia Rivera Morales, dictada por el Tribunal Superior, Sala de Mayagüez, el 29 de diciembre de 1981; una copia de la sentencia de divorcio del señor Cruz Ayala y la señora Rivera Pérez; una copia de la carta escrita a puño y letra por el señor Cruz Ayala a la señora Rivera Pérez el 2 de junio de 1988, y una copia de una deposición tomada a la señora Rivera Pérez el 16 de enero de 1991, entre otros.
Por el demandante testificó el Ledo. Manuel Cruz Soto y el señor Cruz Ayala; por la demandada la propia señora Rivera Pérez.


 El tribunal le adjudicó la totalidad del apartamento al señor Cruz Ayala, aun cuando inicialmente él, en su demanda, alegó que “ha hecho determinados pagos a la hipoteca que grava dicha propiedad por lo que tiene [únicamente] una acreencia sobre el valor de la propiedad más una mitad del valor neto que resulte [de la venta en pública subasta]”. Apéndice, Exhibit 14, pág. 61.
La determinación del tribunal a quo se sostiene. De la Minuta de 29 de marzo de 1993 surge que el señor Cruz Ayala sometió al tribunal el Informe de Conferencia Preliminar entre abogados, conjuntamente con la prueba documental antes aludida.
De ese informe se desprende que una de las teorías del señor Cruz Ayala era: “[q]ue en cuanto a la propiedad adquirida mediante la Escr. #17 otorgada en Maya-güez, P.R. ante el Notario Rigoberto Martínez Cruz, el 13 de marzo de 1984, debe referirse a un Contador Partidor para que determine qué participación en la propie-dad descrita en dicha escritura tiene cada una de las partes”. (Enfasis suplido.) Ade-más, aparece que una de las controversias sometidas por la parte demandante fue saber qué “participación tiene la demandada en la propiedad descrita en la Escritura #17 del 13 de marzo de 1984, ante el Ledo. Rigoberto Martínez Cruz”.
Subsiguientemente, el 1ro de octubre de 1993, en un escrito presentado ante dicho tribunal titulado Alegato de la Parte Demandante, el señor Cruz Ayala alegó “que en la compra del Condominio se creó expresa o tácitamente una comunidad de *62bienes en la cu[a]l la demandada no aportó cantidad alguna, por lo que dicho Apar-tamiento le pertenece enteramente al demandante”. Además, “que la demandada no tiene derecho a participación alguna en los bienes adquiridos por el demandante, si algunos, durante el matrimonio, por existir las Capitulaciones Matrimoniales”.
El 13 de octubre, la demandada señora Rivera Pérez presentó su memorándum. No contradijo esa alegación, pues se limitó a reafirmar su contención sobre la exis-tencia del régimen ganancial y que el apartamento era un bien ganancial.


 Concluyó el tribunal en su sentencia que “atendido el testimonio del Lie. Manuel Cruz Soto, la Certificación del Honorable Tribunal Supremo de Puerto Rico, acreditativa de que se notificó el Indice Notarial conforme a Derecho, no concede crédito alguno a la declaración de la demandada Yolanda Rivera Pérez”. (Enfasis suplido.) Apéndice, Exhibit 11, pág. 52.
Más adelante indicó que “[e]n cuanto a la conte[stación] de la parte demandada en el sentido de que ella había firmado documentos y que fue la intención de las partes “mantener una Sociedad de Gananciales, no surge de la prueba hecho alguno que sostenga dicha alegación”. (Énfasis suplido.) íd.
Finalmente sostuvo que ‘Yolanda [Rivera Pérez], no firmó ni tuvo participación alguna en la compra del solar donde ubica el Supermercado y su testimonio en tal sentido en la toma de deposición resultó totalmente falso”. (Énfasis suplido.) íd., pág. 53.


 Como señalamientos discute los siguientes:
“1. Erró el Tribunal a quo al resolver que el caso de Umpierre vs. Torres Díaz, 114 D.P.R. 449, no aplica al caso de autos.
“2. Erró el Tribunal a quo al resolver que la demandada-recurrente ‘nunca aportó nada, pues según su propio testimonio, no poseía bienes de ninguna índole’.” Solicitud de revisión, pág. 3.


 Se unió, entonces, el Juez Asociado Señor Hernández Denton.


 Dispone que “[a] falta de declaración expresa en las capitulaciones matri-moniales, la separación de bienes entre los cónyuges durante el matrimonio no ten-drá lugar sino en virtud de providencia judicial”. (Énfasis suplido.) 31 L.P.R.A. sec. 3711.


 Sus características son: (a) se acepta por voluntad de los esposos; (b) éstos pueden establecer con libertad las reglas que estimen oportunas para atender du-rante el matrimonio el sostenimiento de sus cargas, para disponer de sus bienes o para liquidar en su día; (c) ha de pactarse antes del matrimonio, y (d) ambos cónyu-ges están en idénticas circunstancias. J.M. Manresa y Navarro, Comentarios al Código Civil Español, 6ta ed., Madrid, Ed. Reus, 1969, T. IX, pág. 988.


 M. Albaladejo, en su obra Compendio de Derecho Civil, 3ra ed., Barcelona, Ed. Bosch, 1976, pág. 533, sostiene que en el régimen de separación son de cada cónyuge “los [bienes] que le correspondan ... si es que se disuelve un régimen en el que los había comunes. ‘Los bienes cuya propiedad no pueda demostrarse que es exclusiva de uno de los esposos, habrán de estimarse de copropiedad de ambos ... Pero de copropiedad ordinaria, es decir no ganancial (que no existe)’ ”. (Enfasis suplido.)


 De su deposición ofrecida en evidencia, transcribimos las porciones perti-nentes siguientes:
“P. Nunca ha tenido cuentas de cheques?
“R. No.
“P. Nunca ha tenido cuentas bancarias?
“R. No, señor.
“P. Nunca ha tenido una cajita en el banco con dinero?
“R. Ah, no señor.
“P. Nunca ha tenido dinero en su casa en cantidades grandes?
“R. No, señor.
“P. Nunca ... que es lo más que usted podía recordar tuviera en dinero en su casa?
“R. No, yo a veces cuando podía hacía un Christmas Club, era todo lo que hacía para en las navidades poder sufragar los gastos de navidad.
“P. Dígame, para 1984, usted tenía algún dinero en caja, tenía algún dinero en cash?
“R. No, señor.
“P. No tenía nada?
“R. Usted dice mío personal.
“P. Suyo personal?
“R. No, señor.
“P. De dónde salieron los quince mil pesos que dice la escritura se pagaron de pronto, quién los pago?
“R. Del apartamento.
“P. Si?
“R. Bueno él lo pago, entre los dos lo compramos.
“P. Si por eso si pero...
“R. Sí, pero yo no tenía quince mil pesos.
“P. Después que ustedes compraron esa propiedad los pagos mensuales quién los hizo de la hipoteca?
“R. Pues él hacía los pagos mensuales.
“P. El hacía los pagos mensuales, mantenimiento también lo pagaba él?
“R. Sí, señor.” (Énfasis suplido.) Apéndice, Exhibit 5, págs. 21-24.


 La presunción de igualdad “puede ser injusta, al menos en cuanto a las proporciones, cuando uno de los esposos tiene una fortuna muy superior al otro, y por tanto un excedente de renta que destina a la inversión, sin poder demostrar que ésta haya versado sobre los concretos bienes en torno a los cuales se discute. Acaso en-tonces la diferencia de renta se considere por los tribunales como prueba de que las cuotas son distintas”. (Énfasis suplido.) J.L. Lacruz Berdejo y P. Sancho Rebullida, Derecho de Familia, 3ra ed., Barcelona, Ed. Bosch.


 El Art. 88 del Código Civil dispone:
“Los cónyuges están obligados a vivir juntos, guardarse fidelidad y socorrerse mutuamente.” (Énfasis suplido). 31 L.P.R.A. sec. 281.
Por su parte, el Art. 89 del Código Civil establece:
“Los cónyuges deben protegerse y satisfacer sus necesidades mutuamente en proporción a sus respectivas condiciones y medios de fortuna.” (Énfasis suplido.) 31 L.P.R.A. sec. 282.


 Este principio, ínsito en nuestro Cogido Civil, en el nuevo Código Civil es-pañol establece expresamente, como cargas del matrimonio, “ ‘[e]l sostenimiento de la familia, la alimentación y educación de los hijos comunes y las atenciones de previsión acomodadas a los usos y circunstancias de la familia’ (art. 1.362, 1.a, primer párrafo) y también ‘La alimentación y educación de los hijos de uno solo de los cónyuges ... cuando convivan en el hogar familiar’ (artículo 1.362, Ia, segundo pá-rrafo, primera parte)”. M. Albaladejo, Curso de Derecho Civil, Barcelona, Ed. Bosch, págs. 148-149.
Se puede colegir que los gastos de hipoteca, agua, luz y mantenimiento del hogar conyugal, entre otros, forman parte de las cargas del matrimonio. Además, lo son también los gastos de comida y el trabajo en el hogar.


 A la luz de dicha norma, concluimos “que al liquidar los gananciales un alimentante podrá reclamar crédito contra el otro obligado, sólo por los pagos en exceso de la justa pensión acordada o fijada por el tribunal y que la labor personal de un cónyuge que al administrar la pensión la convierte y destina a todo lo que es indispensable para el sustento, habitación, vestido y asistencia médica de sus hijos debe estimarse como descargo de su propia obligación de alimentar y constituye ele-mento apreciable por el juzgador al dirimir la reclamación de crédito entre alimen-tantes solidarios”. (Cita omitida y énfasis suplido.) Mundo v. Cervoni, 115 D.P.R. 422, 424 (1984).


 A tono con esta visión, en España, bajo ciertas circunstancias, al disolverse el matrimonio, el cónyuge que realice trabajo para la casa tendrá derecho a una indemnización.
Procede:
“l.° Si se estaba trabajando para la casa (a lo que probablemente debe equipa-rarse que aun no trabajando para la casa, y desocupado así, no se trabaje fuera por deseo del otro esposo), y no sólo por el hecho de que se hubiese trabajado antes. Por ejemplo, inicialmente el matrimonio carecía de medios suficientes, luego los llega a conseguir, y así se descarga a la esposa de las faenas domésticas. De modo que podría trabajar fuera si quisiese. Y haciéndolo, no perdería su mantenimiento al cesar el matrimonio. Siendo injusto el que no haciéndolo por su voluntad, simplemente por haber trabajado antes para la casa, tenga derecho a compensación.
“2.° Si no se toma un trabajo, ya fuera de la casa, que proporcione al cónyuge que sea los ingresos que de haber cobrado, le habría dado el trabajo para la casa.
“3.° Si se trata de cesación del matrimonio, no de que éste pase de un régimen de bienes (el de separación, que se extingue) a otro. Pues si se pasa al de participa-ción es como seguir bajo el de separación, salvo que se adquiere el derecho a parti-cipar en las ganancias del otro esposo. Y si se pasa al de gananciales, las cargas, y, entre ellas, el mantenimiento del cónyuge que tendría derecho a la compensación" final, se levantarán con los bienes comunes, formando parte de éstos todos los ingre-sos del otro esposo, sin necesidad de que el primero contribuya con rendimientos obtenidos en trabajo fuera de casa.” (Enfasis suprimido.) Albaladejo, op. cit., págs. 202-203.


 Surge de la deposición que ella “lava[ba], plancha[ba], cocina[ba], prepara[ba] desayuno, limpia[ba] mi apartamento todo eso lo hacía esta servidora, porque yo en mi casa no tenía ni una sirvienta”. Apéndice, Exhibit 5, pág. 29.


 “P. Usted trabajó con él en el negocio?
“R. Sí yo trabajé.
“P. Y le pagaba un sueldo?
“R. Sí el me pagaba, pues me daba cien dólares semanales.
“P. Cien dólares semanales?
“R. Pero eso no recompensaba tanto el trabajo que yo tenía en el negocio."
“P. Bueno entonces no le sobraba nada de eso en otras palabras?
“R. Porque, pues, menos mal que él pagaba los gastos de la casa, de la luz, el agua, y eso, eso era para mis gastitos personales.
“P. Para sus gastos personales, la luz, el agua, la comida, todo eso lo pagaba él, o lo cogían en el supermercado ?
“R. Sí, señor.
“P. Entonces lo pagaba el supermercado, directamente o indirectamente lo pa-gaba él. Le pregunto yo a usted si en la ocasión en 'que se compró esa casa, de dónde salieron los quince mil pesos que se pagaron de préstamo, quién los pagó?
“R. De dónde salieron? y
“P. De dónde salieron los quince mil pesos que dice la escritura se pagaron de pronto, quién los pagó?
“R. Del apartamento.
“P. Si?
“R. Bueno él lo pago, entre los dos lo compramos.
“P. Si por eso si pero...
“R. Sí, pero yo no tenía quince mil pesos. /
“P. Usted no tenía dinero?
“R. Pero yo trábajaba con él, me fajaba trabajando en el negocio. Todo lo hacía-mos juntos entre los dos, yo le ayudé mucho a levantar el negocio. Este cuando yo llegué a trabajar con él allí en el negocio estaba un poquito por el piso. Yo le ayudé a él a levantarlo lo que las ventas aumentaron, el negocio estuviera bien organizado, me fajaba allí casi hasta las 9:30 de la noche y hasta las 10:00 de la noche y en el tiempo de navidad a veces salía a las 11:00 de la noche de allí, porque ese negocio movía bastante dinero.” (Énfasis suplido.) Apéndice, Exhibit 5, pág. 23.
Más áun, de la transcripción de evidencia surge que la señora^Rivera Pérez admitió que estaba en la libreta de nómina del negocio de su esposo. Id., pág. 62.


 Deposición sometida en evidencia. T.E., págs. 3-4.


 “P. De 1982 ... cuando usted se casó con él usted trabajaba?
“R. Sí, señor.
*72“P. Dónde trabajaba?
“R. Yo trabajaba con el Dr. Carlos R. Matos.
P. Le pregunto, como secretaria?
“R. Asistente.
“P. Cuánto ganaba?
“R. A tres treinta y cinco la hora.
“P. Cuántas horas a la semana trabajaba?
“R. Cuando trabajaba con él cuarenta horas.
“P. Le pregunto yo a usted que si de eso le sobraba dinero toda la semana o se lo gastaba todo?
“R. Bueno me sobraba alguito pero no mucho porque tenía que comprar y ...?
“P. No mucho ... cómo cuanto le sobraba a la semana?
“R. Yo exactamente no recuerdo.
“P. No sabe pero no le sobraba mucho.” Págs. 3-4.
“P. Doña Yolanda, antes de casarse con el señor José Cruz Ayala, ¿cúal era su profesión?
“R. Yo, asistente dental.
“P. Luego de que usted se casa con él, usted continuó trabajando como asistente dental.
“R. El me pidió que yo abandonara mi trabajo de asistente dental, un trabajo que yo tenía por veinte y dos años y que lo perdí, para que me fuera ayudarle al negocio de él, Manantial Supermarket, porque él tenía el negocio un poquito desan-graó y las cosas como que no estaban muy acá que digamos. Desde que yo empecé a trabajar con él, ahí aumentó, como yo soy una persona bien metódica y sencilla, ahí aumento la clientela, había mucha gente ahí en ese negocio, ya no cabía porque el negocio subió el volumen.” T.E. pág. 50.
“P. Eso era lo mismo que ganaba.
“R. No, porque él a mi lo que me daba era un semanal de cien dólares.
“P. Cuando usted trabajaba antes de casarse con él, ganaba $3.35 también.
“R. Sí, en la nómina ponía así.
“P. Ganaba $3.35.” T.E., pág. 79.


 Adviértase que subsiste la estipulación de las partes emitida en la sentencia de divorcio mediante la cual el señor Cruz Ayála pagará a la señora Rivera Pérez doscientos dólares ($200) mensuales en concepto de alimentos, continuará pagando la hipoteca y el mantenimiento del apartamento en cuestión, y ella es acreedora a usar el vehículo Honda.


 El Art. 1286 del Código Civil dispone:
“Será nula toda donación entre los cónyuges durante el matrimonio.
“No se incluyen en esta regla los regados módicos que los cónyuges se hagan en ocasiones de regocijo para la familia.” (Enfasis suplido.) 31 L.P.R.A. sec. 3588.


 Cabe señalar que el Art. 1347 del Código Civil establece que “[e]l marido y la mujer no podrán venderse bienes recíprocamente, sino cuando se hubiese pactado la separación de bienes, o cuando hubiera separación judicial de los mismos bienes, autorizada con arreglo [al capítulo 275] de este título”. (Énfasis suplido.) 31 L.P.R.A. sec. 3772.
Contrario a lo que señaló la señora Rivera Pérez en su Memorándum de 8 de octubre de 1993 al tribunal de instancia, este precepto no aplica, pues sólo se refiere al negocio de compraventa entre cónyuges; no permite donación.
A estos efectos, nos dice Manresa, op. cit., pág. 989:
“Puede y debe sostenerse la prohibición de donar uno de los cónyuges al otro durante el matrimonio [existente el régimen de separación de bienes], porque éste es el espíritu absoluto del artículo 1.334, [equivale al Art. 1286 nuestro,] como hicimos notar en su lugar, pero no caben las demás prohibiciones.”


 En cuanto al vehículo marca Honda de 1985 a que se refiere el señor Cruz Ayala en su Carta de 1ro de junio de 1988, surge de los autos que éste aceptó tras-pasárselo en transacción.